REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: obtaining a set of three-dimensional data of the physical environment, wherein the three- dimensional data is associated with a first sensing device; based on the set of three-dimensional data, generating a three-dimensional representation of the physical environment; obtaining a set of two-dimensional data of the physical environment, wherein the set of two-dimensional data is associated with a second sensing device and wherein the set of two- dimensional data comprises information of a dynamic object in the physical environment, and wherein the set of two-dimensional data has a lower accuracy than the three-dimensional data; generating an alignment between the three-dimensional representation of the physical environment and the set of two-dimensional data by matching one or more static objects in the three-dimensional representation and the set of two-dimensional data; based on the alignment, obtaining a set of three-dimensional information associated with the dynamic object; and providing the set of three-dimensional information associated with the dynamic object for training an autonomous driving algorithm of an autonomous vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU K NGUYEN/Primary Examiner, Art Unit 2616